DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on January 27, 2021.  Claims 17 and 19 have been cancelled.  Claims 13, 18, and 20-22 have been amended.  Claims 13-16, 18, and 20-24 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Objections
Claim 21 is objected to because of the following informalities:   Please place a colon in the preamble after the term, “comprising” (as underlined and bolded in the following example).  For example, “A package used in a conveying system, for conveying objects, comprising:” Appropriate correction is required.

Claim 22 is objected to because of the following informalities:   Please place a colon in the preamble after the term, “comprising” (as underlined and bolded in the following example).  For example, “A method of conveying objects using a system for conveying objects, comprising:” Appropriate correction is required.
                                                                                                                                                          
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a package.  A package is not a process, machine, manufacture or composition of matter as outlined under 35 U.S.C. 101.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 23 is a computer program claim dependent upon independent method claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 24 is a computer program claim dependent upon independent method claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the computer platform includes at least one computer application intended to be loaded by portable computing units held by individuals capable of participating in conveying the objects,

wherein the portable computing units comprise first short-range wireless communication means, the embedded devices each comprising:

-    second short-range wireless communication means, capable of communicating with the first short-range wireless communication means;

-    at least one computer processing module capable of cooperating with the second short-range wireless communication means for retrieving and processing data supplied by said second short-range wireless communication means;

the platform being configured for receiving data on the geolocation of the packages and transmitting at least one advertisement to the embedded devices via the portable computing units when the geolocation datum of said package enters the geographical distribution area of the advertisement,

and wherein in that the packages are provided with distribution means, the advertisements being intended to be distributed via these distribution means.

is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration:  The claim adds clarity to the features of the invention when compared to the existing claims of record.  The sample claim is directed to a method claim, however, the sample claim can be applied to a system and computer readable medium claims.   
A method comprising:
Determining, by a portable computing unit executing an application, a geolocation information of the portable computing unit in proximity to an embedded device, wherein the portable computing unit is associated with a user;
Transmitting, by the portable computing unit executing the application, the geolocation information in response to a request received from the embedded device through a short-range wireless communication, wherein the embedded device is associated with/stores at least one package;
Transmitting, by the portable computing unit the geolocation information associated with the embedded device through a network to a server (or computer platform);
Receiving, by the portable computing unit at least one advertisement through the network from the server when the geolocation information of the embedded device enters a geographic datum;
Transmitting, by the portable computing unit through the short-range wireless communication the at least one advertisement to be displayed on embedded device of the at least one package when embedded device enters a geographic distribution area associated with the geographic datum.


Response to Arguments
Applicant's arguments, see page 7, filed January 27, 2021, with respect to claims 13-16, 18, and 20-24 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 13-16, 18, and 20-24 have been withdrawn. No prior art has been applied to claims 13-16, 18, and 20-24.

Objections to claims 13, 18-19, and 20-22 have been withdrawn.  

Claims 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  

Claims 21-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. US Publication 20200387929 A1 Mobile Device for Displaying Digital Content
Zhu discloses a mobile apparatus comprising a backpack having an inward body side and an outward non-body side, where the body side and the non-body side define an interior compartment. The backpack includes an active element coupled to an outer surface of the non-body side of the backpack, where the active element comprises a digital display. The backpack further includes a removable power supply housed in the interior compartment of the backpack, and a transmitter electrically coupled between the power supply and the active element. The transmitter is in wireless electrical communication with a remote central processing unit (CPU) for receiving and sending data files of content and images to be broadcast on the active element.
Miller et al. US Publication 20170262884 A1 Modifiable Display Devices and System
Miller discloses a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display, such as an LED, LCD, OLED, AM-OLED, or EPD display. In some embodiments, the backpack may be part of a self-expression kit, and the modifiable display may be removable and configured for coupling to other surfaces. In some embodiments, the backpack may be part of an advertising network having a plurality of wearable articles and a digital marketplace for advertising opportunities.

Sadovsky et al. US Publication 20190362391 A1 Digital Passive Advertising System and Method
Sadovsky discloses digital passive advertising display system and method where affiliates register to be "walking billboards". Each affiliate can carry a display tag on their belongings such as on backpacks, or they can carry a larger display on their body. The tag or display is in radio contact with the affiliate's smartphone using a short range radio system such a BLUETOOTH.TM. or WiFi. A central system accepts location-based or global brand ads from advertisers and keeps track of the location of affiliates. Location-based ads based on an affiliate's location can then be pushed to his or her smartphone and hence to the display or tag. The thus affiliate displays the ad for passers-by to see. Affiliates can be compensated for carrying displays and displaying ads, and affiliates can sign up sub-affiliates.



Jong US Publication 20060061546 A1 Handbag/Purse Based Combination Electronic Gadgets
Jong discloses a way to combine the applications and convenience of several electronic devices into a handbag/purse while preserving the fashion is presented. The much bigger screen in present invention, as compared to those in devices such as personal digital assistant and cellular phone, is ideal for multiple uses such as DVD player, TV, VOIP telephone screen and more importantly, so ideal to display pictures that will make many picture printings unnecessary.

Huhtasalo US Publication 20190367257 A1 Cigarette Pack Comprising an RFID/NFC Tag
Huhtasalo discloses a cigarette pack (1) comprising a box body (2); an inner wrapper (15), comprising an aluminum layer, is arranged on the inside of the box body (2); a lid (8) connected to the box body by a hinge (9) and capable of opening and closing the upper end of the box body, the lid having an open lower end (10), front wall (11), a rear wall (12), a pair if side walls (18) and a top wall (13, 14) having an outside (13) and an inside (14), which inside (14) faces against the open upper end (3) and the inner wrapper (15) when the lid is in a closed position; an RFID/NFC tag (16) and a distance layer (20), which is arranged on the inside and that the RFID/NFC tag is arranged on the distance layer. The distance layer forces the RFID/NFC tag close to the wrapping material.

Zhang et al. US Publication 20150005010 A1 Method and Apparatus for Managing the Presenting of Location-Based Events
Zhang discloses an approach is provided for managing the presenting of information related to location-based events. A location-based event platform determines to associate at least one location-based event with one or more geographic locations. An aggregation of information associated with the at least one location-based event is caused. The location based event platform also causes, at least in part, a presentation of at least a portion of the information at a device, based at least in part, on location information of the device with respect to the one or more geographic locations.

Baccus US Patent 10,561,187 B1 Digital Display Terminal Apparel
Baccus discloses a system and method for digitally customizable apparel products. The present invention is a unique system and method for the digitalization of user's personal apparel to include graduation cap covers and display buttons. Specifically, this invention relates to a system and method that connects a removably attached digital visual display terminal containing light-emitting diodes (LED) cap covers, a removably attached LED display terminal display buttons, and display enabled computing devices to an encrypted wireless network that contains display-sharing interfaces, mirroring software and other programming systems for a new utility clothing that is functional, attractive, and complimenting to the user's personal style. Similarly, establishing a method for the invention to transmit the same images, media, and files through applications, websites, software programs, and other technological mechanisms. Conducted analysis of the proposed configurations consider the process of manufacturing such an innovative, superior quality, and versatile cap cover and display buttons.

Pusey US Patent 10,206,475 B2 Gaming and Advertisement Backpack
Pusey discloses a backpack includes a bag having a front, a back, a top, a bottom, a first side, a second side and at least one inner compartment defined within. At least one connector is operable to open and close an opening to the inner compartment of the bag. The backpack further includes at least one shoulder strap coupled to the bag and disposed over the back of the bag. A portable computer, including a processor, a memory, and a display screen, is attached to the front of the bag.


Lin US Publication 20170140434 A1 Advertisement and Message Pushing System
Lin discloses a system for pushing advertisement and message on a mobile device includes a pushing server and at least one Bluetooth base station, wherein a plurality sets of pushing signals are stored in the pushing server, and the Bluetooth base station includes a first Bluetooth module and a network module. The Bluetooth base station and the pushing server build a network connection via the network module, and Bluetooth base station and the mobile device build a Bluetooth connection via the first Bluetooth module when the mobile device is in the Bluetooth broadcasting area of the Bluetooth base station. The pushing server transmits at least one set of the pushing signals, and then the first Bluetooth module of the Bluetooth base station executes a Bluetooth signal broadcasting to transmit the contents of the received pushing signals to the mobile device.

Viswanadham et al. US Patent 9,107,026 B1 Range Management with Bluetooth Low Energy
Viswanadham discloses an example method for adjusting the range of transmission of advertising packets is disclosed. In particular, method includes receiving, from an application executing on a mobile computing device, a request. The request may include a request to transmit an advertisement packet via a short-range wireless device of the computing device. Additionally, the request may include a power level for the transmission of the advertisement packet via the short-range wireless device. The request may be received via an application programming interface (API) exposed to the application. Additionally, the method may include causing the transmission, via the short-range wireless device, of the advertisement packet. The short-range wireless device may be configured to transmit the advertisement packet at a transmission power level less than or equal to the requested power level. Further, the requested power level may be less than or equal to a nominal power level for the short-range wireless device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682